            Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 1 of 15. PageID #: 7



                                      EXHIBIT C




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                             New Case Electronically Filed:
                                                 April 22,2019 14:07


                                         By: BRYAN ANTHONY REO 0097470

                                                Confirmation Nbr. 1687632



  JAMES E SHELTON                                                           CV 19 914246

           vs.
                                                                    Judge: JOSEPH D. RUSSO
  BLINDBID INC DBA TCPA LITIGATOR LIST LT AL.




                                                     Pages Filed:   14




Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
            Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 2 of 15. PageID #: 8



                                    STATE OF OHIO
                  IN THE COURT OF COMMON PLEAS OF CUYAHOGA COUNTY
                                    CIVIL DIVISION

     JAMES E. SHELTON                                            Case No.
     11304 Hessler Road
     Cleveland, OH 44106                                         Hon.

                      Plaintiff,

             v.

     BLINDBID Inc d/b/a TCPA LITIGATOR,
     LIST
     405 Cherry Hills Way
     Colorado Springs, CO 80921




     MICHAEL CONVEY O’HARE
     405 Cherry Hills Way
     Colorado Springs, CO 80921




                      Defendants




     REO LAW, LLC
     By: Bryan Anthony Reo (#0097470)
     P.O. Box 5100
     Mentor, OH 44061
     (Business): (216) 505-0811
     (Mobile): (440) 313-5893
     (E): Reo@ReoLaw.org
            Attorney for James E. Shelton

                                        PLAINTIFF’S COMPLAINT
                                   (JURY DEMAND ENDORSED HEREON)



     NOW COMES James E. Shelton, Plaintiff, by and through the undersigned attorney, and hereby

     propound upon BlindBid Inc d/b/a TCPA LITIGATOR LIST (“Blindbid”) and Michael Convey



Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
            Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 3 of 15. PageID #: 9



     O’Hare (“Mr. O’Hare”) (collectively “Defendants”) and this Honorable Court Plaintiffs

     Complaint.

                                                I. INTRODUCTION

     1.       Plaintiff sues Defendants for statutory violations of the Fair Credit Reporting Act, 15

     U.S.C. § 1681 (“FCRA”) and the Consumer Sales Practices Act, R.C. § 1345.01 et seq.

     (“CSPA”).


                                                  II. PARTIES
     2.       Plaintiff is an adult natural person who is currently domiciled in Cuyahoga County, State

     of Ohio.

     3.       Defendant BlindBid Inc is a corporate entity existing by and through the laws of the State

     of Colorado, which does business in the State of Ohio. Defendant does business as TCPA

     LITIGATOR LIST, which is headquartered in Colorado with extensive operations in Ohio.

     Additionally, defendant is a “consumer reporting agency” as defined by U.S.C. 15 § 1681 and

     provides crediting reporting information on either consumers or debtors, or both. Additionally,

     Defendant is a “supplier” has defined by R.C § 1345.01(C) and advertises the availability of paid

     subscription services to its consumer credit reporting services within Ohio.

     4.       Defendant MICHAEL CONVEY O’HARE (“Mr. O’Hare”) is, upon information and

     belief, an adult natural person, residing in the state of Colorado who conducts business

     throughout Ohio as, upon information and belief, he is [in addition to being the registered agent],

     the sole owner, director, and employee of Defendant Blindbid.

                                    III. JURISDICTION AND VENUE
     5.       This Court has subject matter jurisdiction over the instant civil action because the amount

     in controversy exceeds five hundred dollars ($500.00) and involves a claim for violations of 15

     U.S.C. § 1681 and R.C. § 2305.01.



Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
            Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 4 of 15. PageID #: 10



     6. The subsection of the FCRA referencing jurisdiction reads as follows:

           An action to enforce any liability created under this subchapter may be brought in any
           appropriate United States district court without regard to the amount in controversy, or in any
           other court of competent jurisdiction.

           See 15 U.S.C. § 1681p.

     7.       This Court has personal jurisdiction over Defendants because Defendants conduct

     business in the state of Ohio, and Defendants provides credit reporting information on an Ohio

     resident with knowledge that Plaintiff is located in Ohio with the purpose of injuring Plaintiff

     when Defendants might reasonably have expected that Plaintiff would be injured in the State of

     Ohio. R.C. §§ 2307.382(A)(1) and (6); Civ.R. 4.3(A)(1) and (9).

     8.       Venue is proper with this Court because Plaintiff resides in Cuyahoga County, State of

     Ohio, and the Court’s personal jurisdiction over Defendants exists via Civ.R. 4.3. Civ.R.

     3(B)(7).


                                          IV. STATEMENT OF FACTS

     9.       Defendants conduct business as “TCPA LITIGATOR LIST.”

     10.      Defendants openly state that the purpose of the TCPA LITIGATOR LIST is to help

     telemarketers avoid calling consumers whose numbers are listed on the National list as

     individuals known to have filed litigation pursuant to consumer protection statutes such as, but

     not limited to, the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

     11.      The Telephone Consumer Protection Act provides consumers a private right of action for

     certain telecommunications calls initiated or placed in violation of the statute or the rules and

     regulations promulgated thereunder by the Federal Communications Commission (“FCC”)

     pursuant to their rule-making authority, such as delivering recorded messages to cellular phones

     advertising the availability of goods/services or attempting to collect on debts, without prior



Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
           Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 5 of 15. PageID #: 11



     express written consent of the recipient of the call. Defendants’ website is

     www.tcpalitigatorlist.com.

     12.      The TCPA Litigator List is a subscription service that is provided to third-party

     businesses.

     13.      Defendants’ TCPA Litigator List service costs $1,500 as an initial fee plus $199 per

     month.1

     14.      According to Defendants’ website, [Defendant] “has identified over the past 2 years over

     1 million of the top TCPA offending telephone numbers. The list will significantly lower your

     company’s risk to TCPA claims”.

     15.      The TCPA Litigator List is promoted on Defendant’s website as follows:

      Call with confidence and avoid lawsuits with the most comprehensive TCPA Litigator Firewall.
                    Download the complete list of phone numbers used in TCPA cases.
                          Receive TCPA phone number updates and monitoring.
                                   Serial TCPA Litigator name search
                                       Online phone list scrubbing.
                                         Enhanced Compliance.

     16.      Upon information and belief, the TCPA Litigator List is an Excel spreadsheet database of

     consumer information.

     17.      Plaintiff is informed and avers that this database includes consumers’ telephone numbers,

     telephone number type (wireless, mobile, landline, etc.), as well as the individuals associated

     with these telephone numbers.

     18.      Defendants meet the definition of “consumer reporting agency” as that term is defined by

     15 U.S.C. § 1681(f), in that they are engaged in the regular business practice of assembling

     information on consumers such as their names, telephone numbers, litigation history, general




     1 See https://tcpalitigatorlist.com/, under “Prices”, archived at http://archive.is/DvEh6

Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
           Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 6 of 15. PageID #: 12



     reputation, and characteristics as litigants under the TCPA, and selling this information to third

     parties for monetary fees.

     19.       Defendants’ “TCPA Litigator Lists” are consumer reports, as that term is defined under

     15 U.S.C. § 1681(d)(1), in that Defendants market and sell written reports and/or other data

     bearing on a consumer’s character, general reputation, and personal characteristics, among other

     things.

     20.       Plaintiff avers that Defendants’ consumer reports describe if an individual is a “serial” or

     “professional” litigant, versus a relatively “new” litigant who has only recently begun filing

     claims under the TCPA.

     21.       Defendants’ consumer reports include the general reputation of these consumer litigants,

     and specifically describe how aggressive and/or experienced these specific TCPA litigants are.

     22.       The consumer reports also include the number of telephone numbers that Defendants

     believe a consumer uses or owns, as well as those specific phone numbers and the type of phone.

     23.       Defendants claim on their website that “many attorneys and individuals have abused the

     regulations to make TCPA litigation a big business. They induce businesses to make multiple

    phone calls, then sue them for those calls.’’” See www.tcpalitigatorlist.com.

     24.       If an individual consumer’s name appears on the TCPA Litigator List, their personal

     characteristics, reputation, and character are already portrayed in a negative light and derogatory

     fashion to anyone who obtains the List.

     Defendant has the Plaintiff’s Information in its TCPA Litigator List Database and Actively
        Reports on Plaintiff’s Personal Characteristics and Reputation as a TCPA Litigant

     25.       It is believed, and therefore averred, that Plaintiff’s phone number is included in

     Defendants’ list of TCPA litigators.




Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
              Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 7 of 15. PageID #: 13



     26.       Plaintiff's personal information is actively sent to Defendants’ customers on a regular

     basis.

     27.       On November 13, 2018, Defendant made a post on Twitter2 which read “TCPA Litigator

     James Shelton Phone Numbers” and included a link to an e-mail sent to Defendant’s customers

     that reads as follows3:

     James Shelton out of Pennsylvania is one of the most aggressive TCPA litigators. He has even
     frozen bank accounts. Do not call him.

     Our company tracks these litigators. We compile all their numbers associated with them. We
     monitor them for updates in case they register a new numbers [sic]. This is all included in our
     TCPA litigator service.

     Please put these numbers on your Do Not Call List

     6102650724
     4846263942
     3028846909
     4846745485
     7167410205
                                                       Get the List

     Michael O’Hare
     TCPA Litigator List
     323-691-5851

     28.       It should be noted that, with the exception of 484-626-3942, the aforementioned numbers

     are not owned or used by Plaintiff. One number is Plaintiff’s family’s discontinued landline, one

     is used by Plaintiff’s brother, one of Plaintiff’s father’s old work number, and one number

     Plaintiff does not recognize.

                                     Plaintiff’s Letter Request to Defendants

     29.       On February 4, 2019, Plaintiff sent a letter to Defendants by certified mail.




     2 https://twitter.com/BlindbidService/status/1062511479767949312
     3 https://mailchi.mp/tcpalitigatorlist.com/whv-are-vou-missing-out-890569

Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
           Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 8 of 15. PageID #: 14



     30.      In the aforementioned letter, Plaintiff requested to receive a free annual disclosure of his

     consumer report from Blindbid.

     31.      On February 9, 2019, Defendants refused to sign for the certified letter.

     32.      On February 9, 2019, Plaintiff spoke to Mr. O’Hare via telephone, and discussed the

     contents of the certified letter with Mr. O’Hare.

     33.     During that telephone conversation, Mr. O’Hare made it clear that Defendants would not

     comply with Plaintiff’s demands to receive a free copy of his consumer report as well as several

     disclosures Plaintiff requested in his letter.

     34.      On or about February 19, 2019, Plaintiff sent another letter to Defendants, this time via

     U.S. Priority Mail with tracking as well as a Certificate of Mailing. A copy of this letter is

     attached as Exhibit A.

     35.      Defendants received said letter.

                  Defendants’ Refusal to Send Plaintiff a Copy of His Consumer Report

     36.      On or about March 11, 2018, Plaintiff received a letter from Richard J. Harris, Esquire, a

     Colorado attorney representing Defendants Blindbid, Inc. and Michael O’Hare.

     37.      Defendants’ attorney stated in his letter reply to the Plaintiff that “Blindbid, Inc. is not a

     consumer reporting agency” and stated that Plaintiff’s “request [to receive a copy of his

     consumer report] is misplaced”.

     38.      Defendants knew, or should have known, that their failure to provide Plaintiff a free copy

     of his consumer report violated the FCRA. Additionally, Defendants could have taken the steps

     necessary to bring their actions into compliance of these statutes, but neglected to do so and

     failed to adequately review those inactions to ensure compliance with said laws.




Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
           Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 9 of 15. PageID #: 15



     39.     At all times material hereto, the conduct of Defendants as well as their agents, servants,

     and/or employees, was malicious, intentional, wanton, reckless, negligent and in wanton

     disregard for federal law and the rights of the Plaintiff herein.

     40.     As a direct result of Defendants’ willful failure and/or refusal to comply with Plaintiffs

     demand letter asking to receive a copy of his consumer report, Plaintiff has been statutorily

     damaged.

     Defendants’ Failure and/or Refusal to Provide Disclosures Pursuant to 15 U.S.C § 1681g of
         the Information on File, Sources, and the Identities of the Recipients of Plaintiff’s
                                           Consumer Report
     41.   Plaintiff requested that Defendant provide various required disclosures under 15

     U.S.C § 1681g(2).

     42.      Specifically, the Plaintiff wrote to Defendants on or about February 19, 2019 and

     demanded to receive disclosures of the source(s) of any information Defendants have on file for

     him, including how Defendants procured the telephone number(s) Defendants purportedly

     believe are associated with Plaintiff.

     43.      Defendants failed and/or refused to provide this information to the Plaintiff.

     44.      Plaintiff requested that Defendant provide various required disclosures pursuant to 15

     U.S.C §1681g(3)(A).

     45.      Specifically, the Plaintiff wrote to Defendants on or about February 19, 2019 and

     demanded that Defendants identify each person or company that has procured Plaintiff’s

     consumer report from Blindbid.

     46.      Despite being legally required to provide this information to the Plaintiff under the

     FCRA, Defendants failed and/or refused to do so.

     47.      Defendants were required to provide this information to Plaintiff free of charge pursuant

     to 15 U.S.C. § 1681(j)(a)(1)(A), but Defendants failed and/or refused to do so.


Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
           Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 10 of 15. PageID #: 16



     48.      Defendants knew, or should have known, that their failure to provide these disclosures

     violated the FCRA, as Plaintiff cited the correct statutory language in his letter to Defendants on

     or about February 19, 2019. Additionally, Defendants could have taken the steps necessary to

     bring their actions into compliance of these statutes, but neglected to do so and failed to

     adequately review those inactions to ensure compliance with said laws.

     49.      The conduct of Defendants was a direct and proximate cause, as well as a substantial

     factor, in bringing about the statutory injuries to Plaintiff that are outlined more fully above, and

     as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual and punitive

     damages, along with the attorneys’ fees and the costs of litigation, as well as such further relief,

     as may be permitted by law.

     50.      Defendant violated the CSPA by committing an act or practice declared to be deceptive

     by rules promulgated by the attorney general, namely, by refusing to comply with a federal

     statute, the FCRA.

                                         COUNT I - BLINDBID, INC.
                                        VIOLATIONS OF THE FCRA
     51.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

     length herein.

     52.     At all times pertinent hereto, Defendant was a “person” and “consumer reporting agency”

     as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

     53.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by 15

     U.S.C. § 1681a(c).

     54.     At all times pertinent hereto, the above-mentioned, regularly-distributed “TCPA Litigator

     Lists” disseminated to third parties containing Plaintiff’s personal information were “consumer

     reports” as that term is defined by 15 U.S.C. § 1681a(d).



Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
           Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 11 of 15. PageID #: 17



     55.      Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to Plaintiff for

     willfully and negligently failing to comply with the regulations imposed on a consumer reporting

     agency of information pursuant to 15 U.S.C § 1681g(2)(a), 15 U.S.C § 1681g(3)(A), 15

     U.S.C § 1681g(B), and 15 U.S.C. § 1681(j)(a)(1)(A).

     56.      The conduct of Defendants was a direct and proximate cause, as well as a substantial

     factor, in bringing about the statutory injuries to Plaintiff that are outlined more fully above, and

     as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual and punitive

     damages, along with the attorneys’ fees and the costs of litigation, as well as such further relief,

     as may be permitted by law.

     57.     As a result of Defendants’ conduct, Plaintiff has suffered actual damages, including, but

     not limited to: injury to Plaintiff’s reputation, invasion of privacy, and frustration, and will

     continue to suffer same for an indefinite time in the future, all to his detriment and loss.

                                 COUNT II- MICHAEL CONVEY O’HARE
                                        VIOLATIONS OF THE FCRA
     58.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

     length herein.

     59.     At all times pertinent hereto, Defendant was a “person” and “consumer reporting agency”

     as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

     60.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by 15

     U.S.C. § 1681a(c).

     61.     At all times pertinent hereto, Defendant Mr. O’Hare was the sole individual officer and

     primary Owner of Blindbid.




Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
           Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 12 of 15. PageID #: 18



     62.      Defendant Mr. O’Hare was solely responsible for making the decision to refuse to

     provide Plaintiff a copy of his consumer report as well as various required FCRA disclosures that

     Plaintiff demanded to receive in writing.

     63.      Defendant Mr. O’Hare personally assembled the “TCPA Litigator List” himself and

     personally added Mr. Shelton’s personal information and telephone number to said list.

     64.      Defendant Mr. O’Hare was personally responsible for selling and disseminating the List

     to his customers.

     65.      Defendant Mr. O’Hare was personally responsible for sending out an e-mail to his

     customers on November 13, 2018, knowing that said e-mail contained information in Plaintiff’s

     consumer report maintained by Defendants such as Mr. Shelton’s status as “one of the most

     aggressive litigators” and the fact that Mr. Shelton “has even frozen bank accounts. Do not call

     him”.

     66.      Defendant Mr. O’Hare was personally responsible for ensuring Blindbid’s FCRA

     compliance, but negligently and/or willfully refused to ensure compliance, despite receiving a

     demand letter outlining the FCRA’s statutory mandates from the Plaintiff.

     67.      Defendant Mr. O’Hare personally spoke to the Plaintiff on February 9, 2019 on his

     personal cell phone and told Mr. Shelton that he would not comply with the demands contained

     in Plaintiff’s letter.

     68.      Defendant Mr. O’Hare was personally responsible for instructing his attorney to send a

     reply letter to Mr. Shelton to obstruct and/or refuse to provide Mr. Shelton a copy of his

     consumer report.




Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
           Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 13 of 15. PageID #: 19



     69.      Defendant Mr. O’Hare’s “TCPA Litigator Lists” disseminated to third parties containing

     Plaintiffs personal information were “consumer reports” as that term is defined by 15 U.S.C. §

     1681a(d).

     70.      Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to Plaintiff for

     willfully and negligently failing to comply with the regulations imposed on a consumer reporting

     agency of information pursuant to 15 U.S.C § 1681g(2)(a), 15 U.S.C § 1681g(3)(A), 15

     U.S.C § 1681g(B), and 15 U.S.C. § 16810)(a)(1)(A).

     71.      The conduct of Defendants was a direct and proximate cause, as well as a substantial

     factor, in bringing about the statutory injuries to Plaintiff that are outlined more fully above, and

     as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual and punitive

     damages, along with the attorneys’ fees and the costs of litigation, as well as such further relief,

     as may be permitted by law.

                                     COUNT III
                  STATUTORY VIOLATIONS OF THE CSPA - ALL DEFENDANTS

     72.      Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as if each is

     set forth herein.

     73.      Defendants are both a “person” as defined by R.C. § 1345.01(B).

     74.      Defendants are both a “supplier” as defined by R.C. § 1345.01(C).

     75.      Plaintiff is a “consumer” as defined by R.C. § 1345.01(D).

     76.     A “consumer transaction” as defined by R.C. § 1345.01(A) occurred when Defendants

     violated the FCRA. Ohio R.C. § 1345.02(A) states, “No supplier shall commit an unfair or

     deceptive act or practice in connection with a consumer transaction. Such an unfair or deceptive

     act or practice by a supplier violates this section whether it occurs before, during, or after the

     transaction.”


Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
            Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 14 of 15. PageID #: 20



     77.      Defendants committed unfair and deceptive acts in connection with a consumer transaction

     when Defendants violated R.C. § 1345.02 by knowingly failing to comply with the FCRA. A

     violation of the FCRA, as well as the regulations promulgated thereunder, is a per se violation of

     the CSPA.

     78.      Plaintiff is statutorily entitled to three (3) times the amount of Plaintiff's actual economic

     damages or two hundred dollars ($200.00)—whichever is greater—, plus an amount not exceeding

     five thousand dollars ($5,000.00) in noneconomic damages for each violation of the CSPA. R.C.

     § 1345.09(B).

     79.      Since Defendants knowingly committed an act or practice that violates the CSPA, Plaintiff

     may be awarded reasonable attorney’s fees to litigate the instant civil action. R.C. § 1345.09(F).

     80.      Defendants violated the CSPA at least (1) time by violating the FCRA and rules and

     regulations promulgated thereunder.

                                              PRAYER FOR RELIEF

     81. Enter judgment against Defendant in Plaintiff's favor in an amount of money not to exceed

           twenty thousand dollars ($20,000.00) for general damages, statutory damages, treble damages,

           and the award of mandatory court costs (as provided by the CSPA), not inclusive of reasonable

           attorney's fees to be determined. Plaintiff will seek an award of reasonable attorney's fees

           pursuant to R.C. § 1345.09(F) and the FCRA.

     82. Award any and all other relief to which Plaintiff is entitled as a matter of law or equity.

                                                         RESPECTFULLY SUBMITTED,

                                                         /s/ BRYAN ANTHONY REO
                                                         Bryan Anthony Reo (#0097470)
                                                         Reo Law LLC
                                                         P.O. Box 5100
                                                         Mentor, OH 44061
                                                         (Business): (216) 505-0811


Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
          Case: 1:19-cv-01205-CAB Doc #: 1-3 Filed: 05/28/19 15 of 15. PageID #: 21



                                                         (Mobile): (440) 313-5893
                                                         (E): Reo@ReoLaw.org
                                                                Attorney for James Shelton

                                    JURY DEMAND ENDORSED HEREON

              Plaintiff respectfully demands a trial by jury on all of the issues set forth herein that are

     triable by right. Civ.R. 38.




Electronically Filed 04/22/2019 14:07 / / CV 19 914246 / Confirmation Nbr. 1687632 / CLSK1
